COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER


Appellate case name:        Monica Hardaway and Glenn Hardaway v. Deutsche Bank
                            National Trust Company as Trustee, In Trust for Registered
                            Holders of Long Beach Mortgage Loan Trust 2006-WL1,
                            Asset Backed Certificates, Series 2006-WL 1
Appellate case number:      01-17-00677-CV
Trial court case number:    17-CCV-059731
Trial court:                County Court at Law No. 4 of Fort Bend County

       Appellants, Monica Hardaway and Glenn Hardaway, have filed a notice of appeal
of the trial court’s final judgment in a forcible detainer proceeding. Appellee, Deutsche
Bank National Trust Company as Trustee, In Trust for Registered Holders of Long Beach
Mortgage Loan Trust 2006-WL1, Asset Backed Certificates, Series 2006-WL 1, has filed
a motion to dismiss the appeal, asserting that it is “moot as there is no actual controversy
between Appellants and Appellee.” Appellants have filed a “Motion for Additional Time
to Respond” to appellee’s motion. We grant appellants’ motion for additional time to
respond.
      Appellants’ response to appellee’s motion to dismiss is due to be filed no later
than May 25, 2018.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court

Date: May 22, 2018